UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2483


ARTHUR LEE GOODEN, II,

                       Plaintiff – Appellant,

          v.

UNITED STATES OF AMERICA; COMMONWEALTH OF VIRGINIA; BARACK
HUSSEIN OBAMA; TONYA R. HENDERSON-STITH; CHRISTOPHER W.
HUTTON; BONNIE L. JONES; TIMOTHY FISHER; VINCENT H. CONWAY;
ALBERT PATRICK; GARY MILLS; BRYANT SUGG; RICHARD KURNS;
ALFRED MASTERS; PAMELA JONES; WILLIAM H. SHAW; PETER
TRENCH; MATHEWS; NELSON T. OVERTON; JANE & JOHN DOES,
1-100; JANE & JOHN DOES, A-Z (all officers of the
Commonwealth of    Virginia); JANE OR JOHN DOES, A-Z (all
officers of the United States); JANE DOES I-X,

                       Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Mark S. Davis, District
Judge. (4:13-cv-00126-MSD-TEM)


Submitted:   April 24, 2014                 Decided:   April 28, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arthur Lee Gooden, II, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Arthur Lee Gooden, II, appeals the district court’s

order dismissing his complaint entitled “criminal complaint for:

genocide,     civil    rights    offenses     resulting     in    death,    human

trafficking, and treason.”         We have reviewed the record and find

no reversible error.          Accordingly, we affirm for the reasons

stated by the district court.                Gooden v. United States, No.

4:13-cv-00126-MSD-TEM (E.D. Va. filed Oct. 8 & entered Oct. 14,

2013).      We dispense with oral argument because the facts and

legal    contentions    are     adequately    presented    in    the   materials

before   this   court   and     argument   would   not    aid    the   decisional

process.



                                                                         AFFIRMED




                                       2